DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 3/5/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Lin et al., US 2018/0190622.
Regarding claim 1, Lin (figure 24) teaches a semiconductor package structure, comprising: 
a conductive structure 30;

an encapsulant 13 disposed on the conductive structure 30 to cover the semiconductor element 23; 
a redistribution structure 11 including a redistribution layer 11 disposed on the encapsulant 13; and 
a plurality of bonding wires 61 electrically connecting the redistribution structure 11 and the conductive structure 30;
wherein a peripheral surface of the redistribution structure 11 is coplanar with a peripheral surface of the encapsulant 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-8, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2018/0190622, as applied to claim 1 above.
With respect to clam 2, Lin teaches the conductive structure 11 has a top surface and includes a plurality of wire bonding pads (where 61 attaches to 11) exposed from the top surface, but fails to teach the encapsulant includes a plurality of encapsulant 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use two encapsulant portions in the invention of Lin because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)). 
As to claim 3, Lin (figure 24) teaches the redistribution structure 11 has a first surface facing the encapsulant portions and a second surface opposite to the first surface, and further includes a plurality of wire bonding pads (where 61 attaches to 11) disposed on the redistribution layer 11 and exposed from the second surface, wherein the wire bonding pads (where 61 attaches to 11) of the redistribution structure 11 are electrically connected to the corresponding wire bonding pads (where 61 attaches to 30) of the conductive structure 30 through the bonding wires 61.
In re claim 4, Lin (figure 24) teaches a portion of each of the bonding wires 61 is disposed between the encapsulant portions 13.  When another duplicate structure of figure 24 is added adjacent the wires 61 would be between the encapsulant portions 13.
Concerning claim 5, though Lin fails to teach the redistribution layer includes a seed layer disposed on a top surface of the encapsulant and a metal layer disposed on the seed layer, and a width of the seed layer is the same as a width of the metal layer, the use of a metal and seed layer would be obvious to one of ordinary skill in the art at 
Pertaining to claim 6, Lin (figure 24) teaches a pillar 25 disposed around the semiconductor element 23. 
Though Lin, which only teaches one pillar, fails to teach a plurality of pillars, it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple pillars in the invention of Lin because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)). Lin teaches it provides electrical connection (paragraph 0057) or grounding (paragraph 0058), and plural pillars would improve and provide fail safes for the electrical connection and/or grounding, plus provide structural support.
In claim 7, wherein the encapsulant 13 covers the pillars 25.
Regarding claim 8, Lin (paragraph 0057) teaches the pillars 25 electrically connect the redistribution structure 11 and the conductive structure 30.
In claim 22, though Lin fails to teach peripheral surface of the redistribution structure 11 is coplanar with a peripheral surface of the conductive structure 30, it would have been obvious to one of ordinary skill in the art at the time of the invention to make them coplanar in the invention of Lin because it is an obvious variation commonly known and used by skilled artisans.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

With respect to claim 24, Lin (figure 24) teaches each of the pillars 25 has a first end connected to the conductive structure 30 and a second end opposite to the first end and exposed from a top surface of the encapsulant 13.
As to claim 25, wherein the redistribution layer includes a seed layer disposed on the second end of each of the pillars. though Lin fails to teach the redistribution layer includes a seed layer disposed on a top surface of the encapsulant, the use of a seed layer would be obvious to one of ordinary skill in the art at the time of the invention because it is a known adhesion material binding the encapsulant to the redistribution structure.
Claims 9-12, 14, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2018/0190622.
With respect to claim 9, Lin (figure 24) teaches semiconductor package structure, comprising: 
a conductive structure 30;
at least one first semiconductor element  23 disposed on and electrically connected to the conductive structure 30;

a redistribution structure 11 including a redistribution layer disposed on the encapsulant portions of the first encapsulant 13;
at least one second semiconductor element 21 disposed on and electrically connected to the redistribution structure 11; and
a second encapsulant 71 disposed on the redistribution structure 11 to cover at least a portion of the second semiconductor element 21 and in direct contact with the encapsulant portions of the first encapsulant 13;
wherein a peripheral surface of the redistribution structure 11 is coplanar with a peripheral surface of the first encapsulant 13.
Lin, which only teaches one encapsulant 13, it would have been obvious to one of ordinary skill in the art at the time of the invention to use two encapsulant portions in the invention of Lin because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).
As to claim 10, Lin (figure 24) teaches a plurality of bonding wires 61 electrically connecting the redistribution structure 11 and the conductive structure 30, wherein the second encapsulant 71 covers the bonding wires 61.

Concerning claim 12, Lin (figure 24) teaches the second semiconductor element 21 has a bottom surface facing the redistribution structure 11 and a top surface covered by the second encapsulant 71.
Pertaining to claim 14, though Lin fails to teach a substrate, and a plurality of solder bumps disposed on the conductive structure, wherein the solder bumps are electrically connected to the substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a substrate and solder balls in the invention of Lin because it is conventionally known and used in the art to connect the package of Lin to a substrate via solder balls.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937.  The examiner can normally be reached M-F. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 







/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        4/22/21